McFarland, J.,
delivered tbe opinion of tbe court:
Plaintiff was stayor on a judgment in favor of tbe defendant against one Tbos. O. Smith. He claims that be is discharged by reason of tbe fact that am. execution was levied on property of Smith, tbe principal, of value sufficient to satisfy tbe same, which has not been properly accounted fox.
It appears that tbe levy on Smith’s property was subject to prior levies, and that tlie property was sold under tbe prior levies, leaving no surplus. This sufficiently accounts for tbe property, if tbe sale was valid.
It is said there was no advertisement, but the parties interested under the first execution agreed to sell without ad*699vertisement. This would mate the sale of the property valid, and pass the title, and there could be no sale under the latter levies.
If the officer was guilty of collusion, or made himself liable for an insufficient return on the last execution, the creditor was not bound to pursue his remedies ag’ainst him, .and the stay or was not thereby discharged.
Judgment against the plaintiff is affirmed.